PER CURIAM.
We reverse the final judgment awarding attorney’s fees to plaintiffs first attorney because (1) plaintiff’s insurance benefits were not wrongfully withheld, Ledesma v. Bankers Ins. Co., 573 So.2d 1042 (Fla. 3d DCA 1991); Obando v. Fortune Ins. Co., 563 So.2d 116 (Fla. 3d DCA 1990); § 627.736(4)(b), Fla.Stat. (1989), and (2) counsel stipulated that he would “retain a charging lien for services rendered and costs incurred on behalf of plaintiff. Said interest shall be satisfied from any court award made in the event the plaintiff prevails in this action.”
Reversed.